 1                                   UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4 Federal Housing Finance Agency, as                         Case No.: 2:17-cv-03006-JAD-GWF
   conservator of Federal Home Loan Mortgage
 5 Corporation, et al.,

 6                      Plaintiffs                            Order Granting in Part Motion to
                                                              Dismiss and Granting Motion for
 7 v.                                                          Summary Judgment on Federal
                                                                  Foreclosure Bar Claims
 8 LN Management LLC, Series 2937
   Barboursville, et al.,                                               [ECF No. 29, 31]
 9
                    Defendants
10

11            This diversity action seeks to determine the effect of a 2012 nonjudicial foreclosure sale

12 on the deed of trust securing the mortgage on the home. In SFR Investments Pool 1 v. US Bank,

13 the Nevada Supreme Court held that a properly conducted nonjudicial foreclosure sale by a

14 homeowners’ association (HOA) to enforce a superpriority lien extinguishes a first deed of trust.1

15 The Federal Housing Finance Agency (FHFA) as conservator for Federal Home Loan Mortgage

16 Corporation (better known as Freddie Mac), Freddie Mac itself, and loan servicer U.S. Bank sue

17 LN Management, LLC, Series 2937 Barboursville, who bought the home from the foreclosure-

18 sale purchaser. They seek a declaration that Freddie Mac’s deed of trust survived this

19 foreclosure because the Federal Foreclosure Bar in 12 U.S.C. § 4617(j)(3) shielded that interest

20 from extinguishment or because Nevada’s foreclosure scheme violated lenders’ due-process

21 rights.2

22

     1
         SFR Investments Pool 1 v. U.S. Bank, 334 P.3d 408, 419 (Nev. 2014).
     2
         ECF No. 1. The statutory scheme was amended in 2015.
 1            LN Management moves to dismiss these claims as untimely. It argues that these claims

 2 are governed by a three-year Nevada state statute of limitations, which expired long before the

 3 plaintiffs filed this lawsuit five years and one month after the foreclosure sale recorded. 3

 4 Freddie Mac and the FHFA (collectively, the Lenders) oppose the motion and contend that the

 5 operable limitations period for their claims is a federal six-year one, making these claims timely.4

 6 They also countermove for summary judgment on their claims that are based on the Federal

 7 Foreclosure Bar.5

 8            I conclude that the FHFA’s claims are governed by the federal six-year statute, but the

 9 same claims asserted by Freddie Mac and U.S. Bank are time-barred by Nevada’s four-year

10 statute of limitations for lienholders’ equitable quiet-title suits because these entities do not get

11 the benefit of the federal extender statute that applies to the Agency’s claims. I also find that the

12 FHFA has demonstrated that Freddie Mac’s deed of trust was saved from extinguishment by the

13 Federal Foreclosure Bar and continues to encumber the property despite the HOA’s foreclosure

14 sale. So I grant the motion to dismiss in part, dismissing Freddie Mac and U.S. Bank’s claims,

15 and I grant the FHFA partial summary judgment on its claims that are founded on the Federal

16 Foreclosure Bar.

17                                              Background

18            Jia Zhou purchased the home at 2937 Barboursville Ct., in Henderson, Nevada, in 2010,

19 with a mortgage from Linear Financial, LP dba Pardee Home Loans, secured by a deed of trust.6

20 Freddie Mac, who has been under the conservatorship of the FHFA since 2008, acquired

21
     3
         ECF No. 29.
22   4
         ECF No. 30.
     5
         ECF No. 31. I find both motions suitable for disposition without oral argument. L.R. 78-1.
     6
         ECF No. 1 at ¶¶ 22–26; ECF No. 31-2 at 4.

                                                      2
 1 ownership of the mortgage on or about March 10, 2011.7 The deed of trust has been assigned

 2 several times, with U.S. Bank ultimately ending up as its record beneficiary as the servicer for

 3 Freddie Mac.8 The home is located in the Fairbrook neighborhood and subject to a declaration

 4 of covenants, conditions, and restrictions for the Fairbrook HOA, which require the owners of

 5 units within this development to pay assessments.9

 6              The Nevada Legislature gave HOAs a superpriorty lien against residential property for

 7 certain delinquent assessments and established in Chapter 116 of the Nevada Revised Statutes a

 8 non-judicial foreclosure procedure for HOAs to enforce that lien.10 When Zhou fell behind on

 9 assessments on the Barboursville Court home, the Fairbrook HOA sold it to the Barboursville

10 Court Trust in such a nonjudicial foreclosure sale on October 23, 2012. The foreclosure deed

11 recorded on November 7, 2012.11 The Barboursville Court Trust then quitclaimed the home to

12 LN Management in May 2013.12 As the Nevada Supreme Court held in SFR Investments Pool 1

13 v. U.S. Bank in 2014, because NRS 116.3116(2) gives an HOA “a true superpriority lien, proper

14 foreclosure of” that lien under the non-judicial foreclosure process created by NRS Chapters 107

15 and 116 “will extinguish a first deed of trust.”13

16              But the Federal Foreclosure Bar in 12 U.S.C. § 4617(j)(3) creates an exception to that

17 rule.14 This safeguard is contained in the Housing and Economic Recovery Act (HERA, codified

18
     7
         ECF No. 31-2 at 4.
19
     8
         Id. at 5.
20   9
         ECF No. 1-1 at 10.
     10
21        Nev. Rev. Stat. § 116.3116; SFR, 334 P.3d at 409.
     11
          ECF No. 31-3 at 82 (trustee’s deed upon sale).
22   12
          ECF No. 1 at 6. I take judicial notice of the recorded documents reflecting these transfers.
     13
          SFR, 334 P.3d at 419.
     14
          See Berezovsky v. Moniz, 869 F.3d 923, 927 n.1 (9th Cir. 2017).

                                                        3
 1 at 12 U.S.C. § 4511 et seq.), which went into effect in 2008, established the FHFA, and placed

 2 Freddie Mac under the agency’s conservatorship.15 Under HERA’s Federal Foreclosure Bar,

 3 when Freddie Mac is the beneficiary of the deed of trust at the time of the foreclosure and

 4 Freddie Mac is under the conservatorship of the FHFA, the deed of trust is not extinguished and

 5 instead survives the foreclosure sale unless Freddie Mac affirmatively relinquishes that interest.16

 6 Because Freddie Mac was in conservatorship at the time of this 2012 foreclosure sale and it

 7 contends that it did not affirmatively release its interest in the deed of trust, the Lenders and U.S.

 8 Bank filed this action on December 6, 2017, asserting four claims for relief asking this court to

 9 declare that Freddie Mac’s deed of trust was not extinguished by operation of NRS 116.3116 and

10 continues to encumber the property.17

11             LN Management moves to dismiss these claims as untimely.18 In its four-page motion,

12 LN argues that “[b]ecause the nonjudicial foreclosure process is strictly governed by statute,”

13 these claims “are all subject to the three year period of limitation in NRS 11.190(3)(a).19 It

14 contends that because the Lenders and U.S. Bank waited more than five years after the

15 foreclosure sale to file this suit, all of these claims are time-barred.20

16
     15
17        Berezovsky, 869 F.3d at 925.
     16
     Id. at 933; Saticoy Bay LLC Series 9641 Christine View v. Fed. Nat’l Mortg. Ass’n, 417 P.3d
18 363, 368 (Nev. 2018) (“Because Freddie Mac was under the FHFA’s conservatorship at the time
   of the homeowners’ association foreclosure sale, the Federal Foreclosure Bar protected the deed
19 of trust from extinguishment.”).
     17
20    ECF No. 1. They also sued the Fairbrook HOA and its agent who conducted the sale, but the
   claims against the HOA were dismissed, ECF No. 23, and agent Nevada Association Services
21 has not appeared.
   18
      ECF No. 29.
22 19
      Id. at 3.
     20
       Id. LN also argues that “the Motion should be granted in favor of LN Management, as was
     previously granted in favor of Fairbrook Community Association.” ECF No. 29 at 4. Fairbrook
     did move to dismiss the single claim against it as time barred and for failure to state a claim. But
                                                       4
 1             The Lenders oppose the motion to dismiss, arguing that their claims are governed not by

 2 NRS 11.190(3)(a)’s three-year deadline, but by the six-year federal statute of limitation that

 3 HERA prescribes for contract claims brought by the FHFA as conservator for Freddie Mac,

 4 making them timely.21 They also countermove for summary judgment on their Federal

 5 Foreclosure Bar claims, arguing that HERA’s Federal Foreclosure Bar prevented the foreclosure

 6 sale from extinguishing Freddie Mac’s interest.22 U.S. Bank filed no opposition to LN’s motion

 7 to dismiss and has not joined in the Lenders’. LN filed neither a reply in support of its motion to

 8 dismiss nor an opposition to the motion for summary judgment.23

 9                                                 Analysis

10 I.          LN’s Motion to Dismiss [ECF No. 29]

11             A statute-of-limitations defense may be raised by a motion to dismiss “if the running of

12 the statute is apparent on the face of the complaint.”24 “When a motion to dismiss is based on

13 the running of the statute of limitations, it can be granted only if the assertions of the complaint,

14

15

16
   I granted that motion because the Lenders failed to oppose it, not with a merits discussion. See
17 ECF No. 23 (minute order stating, “Local Rule 7-2(d) provides that ‘[t]he failure of an opposing
   party to file points and authorities in response to any motion, except a motion under Fed. R. Civ.
18 P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the motion.” I deem
   the plaintiffs’ failure to oppose this motion as their consent to granting it. Accordingly, good
19 cause appearing, the Fairbrook Community Association’s Motion to Dismiss Complaint is
   GRANTED; any claims against Fairbrook Community Association are DISMISSED.”).
20 21 ECF Nos. 30, 31.
     22
21        ECF No. 31.
     23
     The deadlines for those documents were August 17, 2018, and August 31, 2018, respectively.
22 The parties stipulated to extend LN’s deadline to reply to the motion to dismiss to August 31,
   2018, ECF No. 32, but the court denied the stipulation without prejudice to its resubmission, and
   the parties never submitted a revised one. ECF No. 33 (minute order).
     24
          Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir. 1980).

                                                       5
 1 read with the required liberality, would not permit the plaintiff to prove that the statute was

 2 tolled.”25

 3              The Lenders and U.S. Bank plead four causes of action, all seeking a declaration that

 4 Freddie Mac’s deed of trust continues to encumber the property despite the HOA foreclosure.26

 5 The Lenders brand their suit as a quiet-title action, while LN Management characterizes these

 6 causes of action as statutory-based ones. The nature of these claims dictates which statute of

 7 limitations applies and whether the decision to wait more than five years to seek a judicial

 8 declaration of Freddie Mac’s interest bars this action. Because U.S. Bank failed to oppose LN’s

 9 motion to dismiss, I deem this lack of response “a consent to the granting of the motion” as

10 Local Rule 7-2(d) permits, and I dismiss U.S. Bank’s claims on this basis.27 I thus evaluate the

11 motion’s merits only for the Lenders’ claims.

12 A.           Classifying the Lenders’ claims under Nevada law

13              To evaluate claims, “we must look at the substance of the claims, not just the labels

14 used.”28 The general purpose of each of the Lenders’ claims is to challenge the impact of the

15 foreclosure sale on the deed of trust. This requested equitable relief makes these claims the type

16 of quiet-title claim recognized by the Nevada Supreme Court in Shadow Wood Homeowners

17 Association, Inc. v. New York Community Bancorp—an action “seek[ing] to quiet title by

18

19

20   25
          Id.
     26
21        ECF No. 1.
     L.R. 7-2(d) (“The failure of an opposing party to file points and authorities in response to any
     27

22 motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a
   consent to the granting of the motion.”).
     28
       Nevada Power Co. v. Eighth Jud. Dist. Ct. of Nev. ex rel. Cty. of Clark, 102 P.3d 578, 586
     (Nev. 2004).

                                                         6
 1 invoking the court’s inherent equitable jurisdiction to settle title disputes.”29 The resolution of

 2 such a claim is part of “[t]he long-standing and broad inherent power of a court to sit in equity

 3 and quiet title, including setting aside a foreclosure sale if the circumstances support” it.30 When

 4 brought by lienholders like Freddie Mac, these equitable quiet-title claims are governed by

 5 Nevada’s catch-all four-year statute of limitations in NRS 11.220.31 If the state statute for these

 6 claims applies, all of the Lenders’ claims are time barred and must be dismissed because they

 7 were filed more than four years after the foreclosure sale occurred.

 8 B.         The effect of HERA’s statute of limitations

 9            The Lenders contend that HERA throws a wrinkle into the characterization of their

10 claims for staleness purposes.32 Section 4617(b)(12) of HERA, entitled “Statute of limitations

11 for actions brought by conservator or receiver,” provides “the applicable statute of limitations

12 with regard to any action brought by the Agency as conservator or receiver” but identifies only

13 two categories of claims: contract and tort.33 The limitations period for “any contract claim” is

14 the longer of six years or “the period applicable under State law”; and for “any tort claim,” the

15

16
     29
17    Shadow Wood Homeowners Ass’n, Inc. v. New York Cmty. Bancorp, 366 P.3d 1105, 1110–
   1111 (Nev. 2016). These claims may also be characterized as claims under NRS 40.010, which
18 essentially codified this equitable cause of action and permits an action “by any person against
   another who claims an estate or interest in real property, adverse to the person bringing the
19 action, for the purpose of determining such adverse claim.” Nev. Rev. Stat. § 40.010; Shadow
   Wood, 366 P.3d at 1110–1111 (quoting Clay v. Scheeline Banking & Trust Co., 159 P. 1081,
20 1082 (Nev. 1916) (“there is practically no difference in the nature of the action under our statute
   and as it exists independent of statute.”)).
21 30 Shadow Wood, 366 P.3d at 1112.
     31
22    See infra at pages 12–14; see also Nationstar Mortg. LLC v. Keynote Properties, LLC, 2019
     WL 266288, at *4 (D. Nev. Jan. 18, 2019).
     32
          ECF No. 30 at 11–13.
     33
          12 U.S.C. § 4617(b)(12)(A).

                                                     7
 1 deadline is the longer of three years or any applicable state-law period.34 The Lenders contend

 2 that HERA’s federal limitations scheme rescues their claims from the preclusive effects of the

 3 state deadlines.

 4              1.     HERA’s statutory periods apply to all FHFA claims of any type.

 5              It would appear at first blush that HERA’s limitations periods do not apply here because

 6 the FHFA’s claims are neither tort nor contract claims—they’re equitable quiet-title claims. But

 7 courts interpreting HERA have held that § 4617(b)(12) applies to any claim brought by the

 8 FHFA as conservator “and supplants any other time limitations that otherwise might have

 9 applied.”35 They reason that “the words of the statute” broadly sweep in all claims that the

10 FHFA as conservator may bring because “Section 4617(b)(12) sets forth ‘the applicable statute

11 of limitations with regard to any action brought by FHFA as conservator” and “provides that the

12 limitations period ‘shall be’ six years for contract cases, three years for tort cases, or in either

13 case the respective applicable period under state law if that period is longer.”36 “By explicitly

14 stating that ‘the’ statute of limitation for ‘any action’ brought by FHFA as conservator ‘shall be’

15 as specified in § 4617(b)(12) . . . Congress precluded the possibility that some other limitations

16 period might apply to claims brought by FHFA as conservator.”37 “To the extent there is any

17 ambiguity” in this scheme, these courts have also concluded that “the legislative history

18

19

20   34
          Id.
     35
21   FHFA v. UBS Americas Inc., 712 F.3d 136, 143–44 (2d Cir. 2013); accord, FHFA v. Royal
   Bank of Scotland Grp. PLC, 124 F. Supp.3d 92, 95 (D. Conn. 2015); FHFA v. HSBC No. Amer.
22 Holdings, Inc., 2014 WL 4276420 at *5 (S.D. N.Y. Aug. 28, 2014); In re Countrywide Fin.
   Corp. Mortgage-backed Sec. Litig., 900 F. Supp.2d 1055, 1067 (C.D. Cal. 2012).
     36
          FHFA v. UBS Americas Inc., 712 F.3d at 141 (emphasis original).
     37
          Id. at 141–42 (emphasis original).

                                                        8
 1 eliminates any doubt” that its application is comprehensive.38 “Congress enacted HERA and

 2 created FHFA in response to the housing and economic crisis, precisely because it wanted to

 3 address the dire financial condition of Fannie Mae and Freddie Mac. As HERA makes clear,

 4 Congress intended FHFA to take action to ‘collect all obligations and money due’ to the[se

 5 government-sponsored entities], to restore them to a ‘sound and solvent condition.’”39

 6              Although the Ninth Circuit has not considered the breadth of § 4617(b)(12)’s application,

 7 its rules of statutory construction suggest that it would reach the same conclusion. The law of

 8 this circuit recognizes that “[t]he starting point for the interpretation of a statute is always its

 9 language, and courts must presume that a legislature says in a statute what it means and means in

10 a statute what it says there.”40 The Ninth Circuit has also directed that “[t]o the extent that a

11 statute is ambiguous in assigning a limitations period for a claim, we will interpret it in a light

12 most favorable to the government.”41 And the FHFA is an agency of the United States, so it is

13 entitled to the benefits of this generous rule of construction.42

14              2.      The Agency’s claims are contract claims under HERA.

15              Because HERA’s limitations periods apply to any claim the Agency brings as Freddie

16 Mac’s conservator, but Congress left out entire categories of claims when prescribing those

17 periods, I must perform the square-peg-in-round-hole task of sorting these equitable quiet-title

18 claims into the contract or tort bucket. Courts have placed statutory securities-fraud claims in

19

20
     38
          Id. at 142.
21   39
          Id.
     40
22     Alvarado v. Cajun Oper. Co., 588 F.3d 1261, 1268 (9th Cir. 2009) (quoting Azarte v. Ashcroft,
     394 F.3d 1278, 1285 (9th Cir. 2005)).
     41
          FDIC v. Former Officers and Dirs. of Metro. Bank, 884 F.2d 1304, 1309 (9th Cir. 1989).
     42
          See 12 U.S.C. § 4617(a)(7).

                                                        9
 1 HERA’s tort bucket,43 demonstrating that these buckets hold more than traditional tort and

 2 contract notions, but no court has considered the placement of equitable claims like these. The

 3 closest any court has come is the Eleventh Circuit’s holding in Smith v. F.D.I.C. that mortgage-

 4 foreclosure claims were covered by the six-year deadline for contract claims in the mirror

 5 provision in the Financial Institutions Reform, Recovery, and Enforcement Act of 1989

 6 (FIRREA)44 that applies to actions brought by the Federal Deposit Insurance Corporation as the

 7 receiver for failed banks.45 The Smith court reasoned that “because a mortgage lien is an interest

 8 in property created by contract, an action to enforce that lien is clearly a contract action. The

 9 mere fact that contractual obligations are collateralized by a security interest in real property

10 does not change the essential nature of the claim.”46

11             All four of the FHFA’s claims are founded on a mortgage lien and seek a declaration that

12 the HOA sale did not extinguish that lien interest; the Agency does not seek damages.47 Two of

13 these claims allege a due-process violation, and the United States Supreme Court recognized in

14 City of Monterey v. Del Monte Dunes at Monterey that constitutional injury may sound in tort.48

15 But its conclusion that the takings claim in that case was akin to a common-law tort claim was

16 based on a material fact that distinguishes that claim from the FHFA’s here: the plaintiff sought

17 to recover damages. So the court found that claim “most analogous to the various actions that

18

19

20   43
          See cases cited in note 35, supra.
     44
21        12 U.S.C. § 1821(d)(14).
     45
          Smith v. F.D.I.C., 61 F.3d 1552 (11th Cir. 1995).
22   46
          Smith, 61 F.3d at 1561.
     47
          See ECF No. 1 at 8–12.
     48
          City of Monterey v. Del Monte Dunes at Monterey, 526 U.S. 687, 714 (1999).

                                                       10
 1 lay at common law to recover damages for interference with property interests,” which were

 2 traditionally tort actions.49

 3              This distinction is further elucidated by the Ninth Circuit’s opinion in Stanford Ranch,

 4 Inc. v. Maryland Casual Company.50 In attempting to pigeonhole claims that may trigger an

 5 insurer’s duty to defend, the panel explained, “[i]f a claim is dependent upon the existence of an

 6 underlying contract, the claim sounds in contract, as opposed to tort.”51 The key, it noted, is

 7 whether “the alleged harm could [ ] have been realized without [a] contract. . . .”52 If liability

 8 “depends upon the existence of” an underlying contract, the claim sounds in contract.53

 9              All of the Agency’s liability theories here depend on the existence of Freddie Mac’s

10 mortgage lien, which is an interest created by a mortgage contract.54 That lien is the hook that

11 allows the Agency to seek a declaration that the Federal Foreclosure Bar prevented the

12 foreclosure sale from extinguishing Freddie Mac’s deed of trust. And the gist of the Agency’s

13 due-process theory is that Nevada’s foreclosure scheme violated lenders’ rights to protect their

14 lien interests—interests founded on mortgage contracts. Indeed, the point of the Agency’s suit is

15 to marshal and protect Freddie Mac’s asset: a mortgage contract secured by a deed of trust. So,

16 under HERA, “the applicable statute of limitations” for these claims is “the longer of” six years

17

18
   49
      Id. at 715. HERA further defines “tort claim” as “a claim arising from fraud, intentional
19 misconduct resulting in unjust enrichment, or intentional misconduct resulting in substantial loss
   to the regulated entity.” 12 U.S.C. § 4617(b)(13)(B). The Agency does not allege any such
20 conduct here. See generally ECF No. 1.
     50
21        Stanford Ranch, Inc. v. Maryland Casual Co., 89 F.3d 618 (9th Cir. 1996).
     51
          Id. at 625.
22   52
          Id. (quoting Allstate Ins. Co. v. Hansten, 765 F. Supp. 614, 616 (N.D. Cal. 1991)).
     53
          Id.
     54
          Smith, 61 F.3d at 1561.

                                                        11
 1 from claim accrual or “the period under State law.”55 Because the state-law period is four

 2 years,56 I must apply HERA’s longer six-year deadline to the FHFA’s claims, making them

 3 timely.

 4             3.     HERA’s extender statute does not apply to Freddie Mac’s claims.

 5             The same is not true for Freddie Mac’s own claims, however. HERA’s extender statute

 6 applies only to the claims by the FHFA because § 4617(b)(12)(A) states that these extended

 7 limitation periods apply only “to any action brought by the Agency as conservator or

 8 receiver. . . .”57 And, again, I must presume that the legislature said what it meant and meant

 9 what it said.58 So, to the extent that Freddie Mac asserts its own claims here, those claims fall

10 outside of HERA’s extender statute.

11             LN Management argues that these claims are subject to a three-year statute of limitation

12 in NRS 11.190(3)(a), which governs “[a]n action upon a liability created by statute, other than a

13 penalty of forfeiture.”59 But none of the statutory provisions that these claims reference creates

14 liability. The first two claims seek a declaration that the Federal Foreclosure Bar in 12 U.S.C.

15 § 4617(j)(3) precluded the extinguishment of Freddie Mac’s deed of trust because the lender was

16 under the conservatorship of the FHFA at the time of the foreclosure.60 Section 4617(j)(3) does

17 not create liability, however. It states only that “[n]o property of the Agency shall be subject to

18 levy, attachment, garnishment, foreclosure, or sale without the consent of the Agency, nor shall

19
     55
          12 U.S.C. § 4617(b)(12)(A)(i).
20
     56
          See infra at pages 12–14.
21   57
          12 U.S.C. § 4617(b)(12)(A).
     58
22     Alvarado, 588 F.3d at 1268 (9th Cir. 2009) (quoting Azarte v. Ashcroft, 394 F.3d 1278, 1285
     (9th Cir. 2005)).
     59
          Nev. Rev. Stat. § 11.190(3)(a).
     60
          ECF No. 1 at 8–10.

                                                      12
 1 any involuntary lien attach to the property of the Agency.”61 The same is true of NRS 116.3116,

 2 et seq., which is the statutory scheme challenged by Freddie Mac’s last two claims.62 Indeed, the

 3 basis for liability alleged in those claims is the due process clause of the Fifth and Fourteenth

 4 Amendments to the United States Constitution.63 So NRS 11.190(3)(a) does not supply the

 5 statute of limitations for these claims.

 6              Although some quiet-title claims in Nevada are governed by NRS 11.080, the purchasers

 7 are correct that this statute does not apply here. NRS 11.080 provides a five-year deadline for

 8 claims for “the recovery of real property, or for the recovery of the possession thereof other than

 9 mining claims . . . .”64 This suit, however, is not an action for the recovery of property or

10 possession of property. If the Lenders win, they get only a declaration that Freddie Mac’s lien

11 remains on the property. So NRS 11.080 has no application to these claims.65

12              With no squarely applicable limitations statute for Freddie Mac’s equitable quiet-title

13 claims, I am left with the catch-all four-year deadline in NRS 11.220, which states that “[a]n

14 action for relief, not hereinbefore provided for, must be commenced within 4 years after the

15 cause of action shall have accrued.”66 Because the foreclosure sale recorded on November 7,

16

17

18   61
          12 U.S.C. § 4617(j)(3).
     62
19        See ECF No. 1 at 11–12.
     63
          Id.
20   64
          Nev. Rev. Stat. § 11.080.
21   NRS 11.070 similarly supplies a five-year statute of limitations for quiet-title actions “founded
     65

   upon the title to real property or to rents or to services out of the same.”65 But Freddie Mac’s
22 claims do not fall under NRS 11.070 because they are not founded upon title, rents, or services,
   but rather upon lien rights created by a deed of trust and further defined by federal statute (the
   federal foreclosure bar).
     66
          Nev. Rev. Stat. §11.220.

                                                        13
 1 2012, and this action was filed more than four years later on December 6, 2017, Freddie Mac’s

 2 claims are time barred.67 So I dismiss Freddie Mac’s claims, but the FHFA’s claims proceed.

 3 II.         The Agency’s Motion for Summary Judgment [ECF No. 31]

 4             Since the FHFA’s claims survive LN’s timeliness challenge, I turn to its motion for

 5 summary judgment.68 Although the FHFA’s four claims are based on two legal theories: (1) the

 6 Federal Foreclosure Bar prevented the HOA’s non-judicial foreclosure sale from extinguishing

 7 Freddie Mac’s deed of trust and (2) Nevada’s HOA non-judicial foreclosure scheme violated

 8 lenders’ due process rights because it didn’t give sufficient notice of the sale, it only argues the

 9 first theory in support of its summary-judgment request.69 So I construe this motion as one for

10 summary judgment on the claims premised on the Federal Foreclosure Bar only.

11             A.     Summary-judgment standards

12             Summary judgment is appropriate when the pleadings and admissible evidence “show

13 there is no genuine issue as to any material fact and that the movant is entitled to judgment as a

14 matter of law.”70 When considering summary judgment, the court views all facts and draws all

15 inferences in the light most favorable to the nonmoving party.71 If reasonable minds could differ

16 on material facts, summary judgment is inappropriate because its purpose is to avoid unnecessary

17 trials when the facts are undisputed, and the case must then proceed to the trier of fact.72

18
   67
      Had I not dismissed U.S. Bank’s claims based on L.R. 7-2, I would have found that, like
19 Freddie Mac’s claims, U.S. Bank’s are governed by NRS 11.220 and similarly time barred.
     68
20     Although the summary-judgment motion is also urged by Freddie Mac, the dismissal of its
     claims as time barred moots Freddie Mac’s portion of the motion.
21   69
          See generally ECF No. 31.
     70
22        See Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986) (citing FED. R. CIV. P. 56(c)).
     71
          Kaiser Cement Corp. v. Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).
     72
        Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir. 1995); see also Nw. Motorcycle Ass’n
     v. U.S. Dep’t of Agric., 18 F.3d 1468, 1471 (9th Cir. 1994).

                                                       14
 1             If the moving party satisfies Rule 56 by demonstrating the absence of any genuine issue

 2 of material fact, the burden shifts to the party resisting summary judgment to “set forth specific

 3 facts showing that there is a genuine issue for trial.”73 “To defeat summary judgment, the

 4 nonmoving party must produce evidence of a genuine dispute of material fact that could satisfy

 5 its burden at trial.”74 Although LN’s failure to oppose the motion for summary judgment does

 6 not permit me to enter summary judgment by default, the lack of a response is not without

 7 consequences.75 As Rule 56(e) explains, “If a party fails . . . to properly address another party’s

 8 assertion of fact . . . the court may . . . consider the fact undisputed for purposes of the motion”

 9 and “grant summary judgment if the motion and supporting materials—including the facts

10 considered undisputed—show that the movant is entitled to it . . . .”76

11             B.     The FHFA is entitled to summary judgment on its § 4617(j)(3) claims.

12             The motion and supporting materials here show that the FHFA is entitled to summary

13 judgment on its Federal Foreclosure Bar claims. In Berezovsky v. Moniz, the Ninth Circuit held

14 that “the Federal Foreclosure Bar supersedes the Nevada superpriority lien provision,”77

15 preventing a non-judicial foreclosure sale under NRS Chapter 116 from extinguishing a Freddie-

16 Mac deed of trust while Freddie Mac is under the FHFA’s conservatorship. So the question for

17 me to decide on summary judgment is whether the FHFA has shown that Freddie Mac’s interest

18 in this property is protected by the Federal Foreclosure Bar.

19

20
     73
          Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986); Celotex, 477 U.S. at 323.
21   74
       Sonner v. Schwabe N. Am., Inc., ___ F.3d ___, ___, 2018 WL 6786616 at *2 (9th Cir. Dec. 26,
     2018).
22   75
          Heinemann v. Satterberg, 731 F.3d 914, 917 (9th Cir. 2013).
     76
          Fed. R. Civ. P. 56(e)(2) & (3); Heinemann, 731 F.3d at 917.
     77
          Berezovsky v. Moniz, 869 F.3d 923, 931 (9th Cir. 2017).

                                                      15
 1            The record supports that conclusion. Freddie Mac offers the affidavit of Dean Meyer,

 2 Loss Mitigation Director for Freddie Mac, and corroborating documents to show that Freddie

 3 Mac had a valid and enforceable deed of trust on the property at the time of the 2012 foreclosure

 4 sale.78 They also show that Freddie Mac was under conservatorship of the FHFA at that time,

 5 and there is no evidence in the record that Freddie Mac consented to the extinguishment of its

 6 lien. LN’s failure to oppose the motion for summary judgment leaves me without any disputed

 7 issues of fact. Because, as the Ninth Circuit held in Berezovsky, the Federal Foreclosure Bar

 8 prevented the foreclosure sale from extinguishing Freddie Mac’s deed of trust, the FHFA is

 9 entitled to summary judgment on its first and second causes of action. Freddie Mac’s deed of

10 trust continued to encumber the property despite the foreclosure sale, so LN Management took

11 the property subject to that lien interest.

12                                               Conclusion

13            IT IS THEREFORE ORDERED that LN Management LLC, Series 2937 Barboursville’s

14 Motion to Dismiss Plaintiffs’ Complaint [ECF No. 29] is GRANTED in Part and DENIED in

15 Part. The claims by Federal Home Loan Mortgage Corporation and U.S. Bank

16 LLC are DISMISSED with prejudice, but the claims by the Federal Housing Finance

17 Agency, as conservator of Federal Home Loan Mortgage Corporation, may proceed.

18            IT IS FURTHER ORDERED that the Federal Home Loan Mortgage Corporation’s

19 Motion for Summary Judgment [ECF No. 31] is GRANTED in part; summary judgment is

20 entered in favor of the Federal Home Loan Mortgage Corporation on its first and second

21 causes of action.

22


     78
          See ECF No. 31-2.

                                                     16
 1          This order leaves pending only the Federal Home Loan Mortgage Corporation’s third

 2 cause of action against LN Management and Nevada Association Services, and its fourth cause

 3 of action against LN Management. Those claims allege that the defendants violated U.S. Bank’s

 4 due process rights and are founded the Ninth Circuit’s holding in Bourne Valley Court Trust v.

 5 Wells Fargo Bank., N.A., 832 F.3d 1154 (9th Cir. 2016), which is no longer good law in light of

 6 the Nevada Supreme Court’s ruling in SFR Investments Pool 1, LLC v. Bank of New York

 7 Mellon, 422 P.3d 1248, 1253 (Nev. 2018).79 Plus, the entry of summary judgment in FHFA’s

 8 favor on its first two causes of action gives it the bottom-line relief it seeks here: a declaration

 9 that the HOA non-judicial foreclosure sale did not extinguish the deed of trust. Accordingly, the

10 FHFA has until March 29, 2019, to either voluntarily dismiss these remaining claims or show

11 cause in writing why the court should not dismiss these claims as duplicative or in light of the

12 Nevada Supreme Court’s ruling in SFR v. BONY.

13          Dated: March 11, 2019

14                                                             _________________________________
                                                                              ___
                                                                               _________
                                                                                       ____
                                                                                         _______
                                                                                              ____
                                                                                                 _ _
                                                               U.S. District Judge
                                                                              udg
                                                                               dge Je
                                                                               dg     JJennifere A.
                                                                                         nniffer  A. Dorsey
15

16

17

18

19

20

21

22

     79
       See, e.g., Bank of New York Mellon Trust Co. v. SFR Investments Pool 1, LLC, 2019 WL
     982378, at *1 (D. Nev. Feb. 28, 2019) (“Bourne Valley is no longer controlling law.”).

                                                     17
